Citation Nr: 1432644	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for plantar fasciitis with heel spurs and osteophytes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  That rating decision declined to reopen a claim of service connection for plantar fasciitis with heel spurs and osteophytes.  The claim was later reopened in a January 2013 statement of the case.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

Although the RO reopened the Veteran's claim of service connection, the Board must also address the question of reopening before proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

By the decision below, the Board is reopening the claim of service connection for plantar fasciitis with heel spurs and osteophytes because new and material evidence has been submitted.  The underlying issue of entitlement to service connection is addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied a claim of service connection for plantar fasciitis with heel spurs and osteophytes.

2.  The evidence submitted since the January 2004 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for plantar fasciitis with heel spurs and osteophytes. 


CONCLUSIONS OF LAW

1. The January 2004 decision denying a claim of service connection for plantar fasciitis with heel spurs and osteophytes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2. The additional evidence received since the January 2004 decision is new and material, and the claim of service connection for plantar fasciitis with heel spurs and osteophytes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision issued in January 2004, the RO denied service connection for plantar fasciitis with heel spurs and osteophytes.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for plantar fasciitis with heel spurs and osteophytes was denied in the January 2004 rating decision because the RO found that there was no evidence of a chronic foot condition in service.  However, at his December 2011 hearing before the RO, the Veteran testified about his chronic foot pain and difficulties in service.  This is new evidence that is also material, inasmuch as it shows a disability in service.  See 38 C.F.R. § 3.304(f)(3).  

New and material evidence having been received, reopening of the claim for service connection for plantar fasciitis with heel spurs and osteophytes is granted.


ORDER

New and material evidence having been submitted, the claim of service connection for plantar fasciitis with heel spurs and osteophytes is reopened.  To this extent, the claim is allowed.


REMAND

The Board finds that additional development is required for the Veteran's claim.  The Veteran underwent a VA examination in January 2013.  The examiner concluded that the Veteran's plantar fasciitis was less likely than not incurred by service.  He reached this conclusion because he found that there was no record of plantar fasciitis in service, and only Achilles tendonitis.  However, the examiner failed to consider a service treatment record from July 1985, where the Veteran reported pain in the plantar region of his left foot.  An addendum to the January 2013 VA examination is necessary so that this record can be properly taken into consideration.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  

At his RO hearing, the Veteran testified that he was first treated for his feet after service at the VA hospital in San Antonio, Texas.  Remand is also necessary so that any outstanding treatment records can be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any treatment providers for his plantar fasciitis, and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records, to specifically include VA records from San Antonio.

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  After the above has been completed, refer the claims file to the January 2013 VA examiner (if unavailable to another examiner) to determine the etiology of the plantar fasciitis.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  

After reviewing the record, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's plantar fasciitis with heel spurs and osteophytes was incurred during his service or is otherwise related to service.

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements and RO testimony, and the July 1985 service treatment record documenting plantar pain.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


